 

 

Exhibit 10.8

[gthsaeje0mam000001.jpg]

 

 

October 31, 2019

FuelCell Energy Finance, LLC

3 Great Pasture Road

Danbury, CT 06810

Attn: Michael Bishop

Phone: (203) 825-6049

Email: mbishop@fce.com

 

PAYOFF LETTER

Dear Sir or Madam:

Reference is made to that certain Loan Agreement (as amended, restated,
supplemented, or otherwise modified, the “Loan Agreement”), dated as of July 30,
2014, by and between NRG Energy, Inc., as Lender, and FuelCell Energy Finance,
LLC, as Parent.  Capitalized terms used and not defined herein shall have the
meanings given to them in the Loan Agreement.

Pursuant to Section 2.4 of the Loan Agreement, on the date hereof (the “Payoff
Date”), the Parent is repaying the outstanding principal, accrued but unpaid
interest, fees, costs and other expenses due and owing to the Lender under the
Note and its related Loan Documents through the Maturity Date in an aggregate
amount equal to $4,116,534 (collectively, the “Payoff Amount”).  

Subject to Parent’s acceptance of this letter by execution of a counterpart of
this letter in the space provided below, Parent and Lender hereby confirm and
agree as follows:

 

1.

Termination of Loan Agreement. Pursuant to Section 13.11 of the Loan Agreement,
effective as of Parent’s payment to Lender of the Payoff Amount, the Obligations
are deemed repaid and satisfied in full, and the Loan Agreement is
automatically, and without the need for further action, terminated and of no
further force and effect.

 

2.

Release.  Pursuant to Section 2.6 of the Loan Agreement, in connection with the
termination of the Loan Agreement, the Lender agrees that, simultaneously with
Parent’s payment to Lender of the Payoff Amount, Lender releases all of the
Collateral from the liens of the Security Documents. Upon Parent’s payment to
Lender of the Payoff Amount, Lender also authorizes Parent to file such
termination statements of any existing UCC filings that have been made with
respect to the Obligations. The Lender hereby confirms that it has received all
reasonable and documented out-of-pocket escrow, closing and recording costs, the
reasonable and documented out-of-pocket costs of preparing and delivering such
release and any sums then due and payable under the Loan Documents. The Sponsor,
Parent and each Co-Borrower are unconditionally released from their respective
Obligations under the Loan Documents without further action or documentation.

 

--------------------------------------------------------------------------------

 

[gthsaeje0mam000001.jpg]

 

 

3.

Miscellaneous.  This letter will be governed by, and shall be construed and
interpreted in accordance with, the laws of the state of New York.  This letter
may be executed by Lender and Parent in separate counterparts and the executed
counterparts may be delivered by electronic means, all of which will be
enforceable as an original.

Very truly yours,

NRG Energy, Inc.

As Lender

 

By:

/s/ Bruce Chung

Name:

Bruce Chung

Title:

SVP

 

Accepted and agreed to as of the date first written above:

FuelCell Energy Finance, LLC

 

As Parent

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Executive Vice President, Chief Financial Officer FuelCell Energy, Inc., Sole
Member

 

Cc:

FuelCell Energy Finance, LLC

3 Great Pasture Road

Danbury, CT 06810

Attn: Jennifer D. Arasimowicz

Phone: (203) 825-6049

Email: jrasimowicz@fce.com

 

      

 